Citation Nr: 0916795	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for disabilities of the tongue and vocal chords and 
swallowing complaints.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION


The Veteran had multiple periods of active duty, including 
from September 1947 to September 1951, October 1953 to 
September 1957, and December 1957 to January 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the Veteran's claim for 
benefits under the provisions of 38 U.S.C. § 1151 for 
disabilities which he contends were the result of improper 
treatment at the Indianapolis, Indiana VA Medical Center 
(VAMC) in April 1998.

In November 2003, the Veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

This matter was previously before the Board in August 2005.  
At that time, the Board denied the Veteran's claim.  The 
Veteran duly appealed the Board's decision the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2007, counsel for the Veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated March 
26, 2007 granted the motion and vacated the Board's decision.

This matter was remanded by the Board in February 2008 for 
additional development.  The case has been returned to the 
Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 



Clarification of issue on appeal

As was noted in the Board's February 2008 remand, although 
the Veteran was seeking compensation for a complete occlusion 
of the left carotid artery (and resulting heart attack), and 
an abdominal aortic aneurysm as a result of an arteriogram 
and left carotid endartectomy in his original claim, the 
disabilities discussed in the Joint Motion for Remand are 
limited to disabilities of the tongue, vocal cords and 
difficulty swallowing.  Accordingly, the Board believes that 
only the matter of the Veteran's entitlement to benefits 
under 38 U.S.C. § 1151 for disabilities of the tongue and 
vocal cords and swallowing complaints remains on appeal as 
reflected on the title page.  See Bucklinger v. Brown, 5 Vet. 
App. 435, 436 (1993).


REMAND
 
The Board's February 2008 remand requested that a VA 
examination and medical opinion be obtained to determine the 
current existence of any disabilities of tongue deviation, 
difficulty swallowing and/or problems with the vocal chords.  
The remand instructed that 

The VA examination should include a neurological 
evaluation to evaluate the existence of tongue 
deviation and difficulty swallowing, as well as 
an indirect laryngoscopy to evaluate any apparent 
problem in vocal chord movement.

Although a VA peripheral nerves examination was completed in 
August 2008 in response to the Board's remand, the report of 
such examination does not indicate that an indirect 
laryngoscopy was performed as instructed by the Board.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  

Because the August 2008 VA examination did not include an 
indirect laryngoscopy as requested, an additional 
examination is needed.  See Stegall, supra.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran 
for a VA examination of the Veteran by 
an ear, nose, and throat (ENT) 
specialist to determine the existence 
of any disabilities of tongue 
deviation, difficulty swallowing, 
and/or problems with the vocal chords.  
The examination should include an 
indirect laryngoscopy to evaluate 
vocal chord movement.  If the examiner 
determines that additional diagnostic 
testing is necessary, such should be 
performed.  If any claimed 
disabilities are identified, the 
examiner should opine as to whether 
any such disability was caused by VA 
medical treatment; and if so: (1) was 
such disability caused by 
carelessness, negligence, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing care 
to the Veteran in April 1998 or (2) 
was such disability the result of an 
event which was not reasonably 
foreseeable.  A copy of the 
examination report should be 
associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for 
disabilities of the tongue and vocal 
chords and swallowing complaints.  If 
the benefit sought on appeal remains 
denied, in whole or in part, VBA 
should provide the Veteran and his 
attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




